           Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 1 of 50



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
JOSEPH EBANKS, Individually and on Behalf :   Civil Action No. 1:20-cv-00453
of All Others Similarly Situated,         :
                                          :   CLASS ACTION
                              Plaintiff,  :
                                          :   COMPLAINT FOR VIOLATION OF THE
        vs.                               :   COMMODITIES EXCHANGE ACT,
                                          :   VIOLATION OF THE SHERMAN
IFINEX INC., BFXNA INC., TETHER           :   ANTITRUST ACT, UNJUST ENRICHMENT
HOLDINGS LIMITED, TETHER LIMITED, :           AND INJUNCTIVE RELIEF
TETHER OPERATIONS LIMITED,                :
DIGFINEX INC., JEAN-LOUIS VAN DER :
VELDE, GIANCARLO DEVASINI and             :
PHILIP POTTER,                            :
                                          :
                              Defendants.
                                          :
                                          x   DEMAND FOR JURY TRIAL
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 2 of 50



       Plaintiff Joseph Ebanks (“plaintiff”) alleges the following based upon personal knowledge

as to plaintiff and plaintiff’s own acts and upon information and belief as to all other matters based

on the investigation of plaintiff’s counsel, which included, among other things, a review of relevant

court filings involving and media and analyst reports about iFinex Inc., BFXNA Inc., and

BFXWW Inc. (collectively, “Bitfinex”), and Tether Holdings Limited, Tether Operations Limited,

Tether Limited, and Tether International Limited (collectively, “Tether”), including court filings

in the action filed by the New York Attorney General against Bitfinex and Tether in New York

Supreme Court, styled In the Matter of the Inquiry by Letitia James, Attorney General of the State

of New York v. iFinex Inc., et al., Index No. 450545/2019 (the “NYAG Action”). Plaintiff believes

that substantial additional evidentiary support for the allegations set forth herein will be secured

after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of all purchasers of bitcoin from April 1, 2017

through the present (the “Class Period”) asserting market manipulation claims under federal law.

Defendants used their dual-roles as issuers of an influential cryptocurrency and the operators of a

central cryptocurrency exchange to pump up one of the largest asset bubbles in history, allowing

them to net hundreds of millions of dollars in illicit trading proceedings at artificially inflated

prices in a market that they had manipulated.

       2.      Cryptocurrencies are digital assets that use distributed ledger technology, such as a

blockchain, to verify transactions. Advocates of cryptocurrencies claim that the community

verification process provides better security, tracking and integrity of transactions.          Most

cryptocurrencies are decentralized, meaning they are not controlled by a central state or banking

authority.


                                                -1-
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 3 of 50



       3.       Defendants own Tether, the issuer of the eponymous cryptocurrency. Unlike most

other cryptocurrencies, tether is not decentralized, but rather centrally controlled and managed. Its

issuance, operation, and maintenance lie solely within the hands of defendants and their associates.

       4.       Tether is billed as a “stablecoin” because it is ostensibly designed to always be

worth $1. The benefit of a stablecoin is that it provides a medium of exchange for purchasing

cryptocurrency assets that mitigates volatility by referencing assets outside of the cryptocurrency

space. For example, even if cryptocurrency markets plunge, tethers would ostensibly keep their

1-to-1 U.S. dollar, or USD, value ratio. A stablecoin can also allow cryptocurrency traders to more

efficiently trade between different tokens by avoiding a conversion in and out of USD. Defendants

described tethers as simply “fiat currencies on the Bitcoin blockchain.” Tether would ultimately

grow to become the largest stablecoin and one of the largest cryptocurrencies of any type in

circulation.

       5.       In order to maintain the perception that a tether is always worth $1, defendants

represented to investors that every tether in existence was backed by one USD. Defendants

claimed they would only issue tethers in response to investor demand and that investors would

receive newly issued tethers for each dollar they paid to Tether. These dollars would then be

deposited in a secure reserve account backing the outstanding tethers. As Tether claimed on its

website, tethers were purportedly “backed 100% by actual fiat currency assets in [Tether’s] reserve

account” and “always maintains a one-to-one ratio with any currency held.” Investors were also

told they could redeem their tethers in exchange for the same number of dollars pursuant to

Tether’s “guarantee of 100% redeemability.”




                                                -2-
            Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 4 of 50



       6.      At the same time that defendants controlled Tether’s operations, they also owned

and operated Bitfinex, a cryptocurrency trading platform. Bitfinex began as a peer-to-peer bitcoin

trading platform and later added additional cryptocurrencies.

       7.      Defendants’ positions as issuers of the predominate stablecoin and operators of

their own cryptocurrency exchange provided them with immense influence over cryptocurrency

markets during the Class Period. Cognizant of the unseemly conflicts of interests these dual

positions posed, defendants initially attempted to conceal the relationships between Bitfinex and

Tether, claiming the two operations were “completely segregated.” In truth, both companies were

actually owned and operated by the same core group of insiders. These included defendant Jean-

Louis van der Velde, the Chief Executive Officer (“CEO”) of both Tether and Bitfinex, defendant

Giancarlo Devasini, their Chief Financial Officer (“CFO”), and defendant Philip Potter, their Chief

Strategy Officer (“CSO”). The companies used the same banking relationships and comingled

corporate assets, including assets purportedly earmarked for USD tether reserves. The following

organizational chart illustrates some of the interconnections between the two entities:




                                               -3-
            Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 5 of 50




       8.      Despite defendants’ best efforts, the close interconnections between Tether and

Bitfinex were exposed, in part, through the leak of documents from offshore legal services provider

Appleby (colloquially dubbed the “Paradise Papers” leak) in November 2017. Among other

revelations, the Paradise Papers revealed that defendants Devasini and Potter had discretely

established Tether in the British Virgin Islands in September 2014.

       9.      Defendants’ concealment was no accident, but part of a plot to manipulate trading

in the largest and most lucrative cryptocurrency market: the bitcoin market. Defendant Devasini

presaged the scheme in 2012, when, writing under a pseudonym, he posted on a cryptocurrency

website that the market for bitcoin was “easy prey to manipulation.” As he explained, one would

simply need “to draw attention by buying a pretty big quantity (compared to the daily number

being bought and sold) and once this attention is drawn, more and more people will start buying

                                               -4-
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 6 of 50



trying to jump on the bandwagon and trying not to miss the train.” Five years later defendants

executed this plan to perfection, giving the bitcoin bandwagon a multi-billion dollar push.

       10.     The scheme worked as follows: Defendants created giant blocks of tethers worth

tens of millions of dollars. These tethers would not be issued pursuant to investor demand, but

rather created out of thin air for the purpose of artificially manipulating cryptocurrency prices.

Next, defendants would place these tethers into accounts that they or their affiliates controlled on

the Bitfinex platform. Defendants would then use these tethers to make massive bitcoin purchases

often across other popular cryptocurrency exchanges, such as Poloniex and Bittrex, interjecting

tens of millions of dollars in artificial demand into the bitcoin market. The purchase of large

quantities of bitcoin drove up its price just as defendants specifically intended, creating upward

price impacts. This upward pricing pressure was amplified by momentum trading effects in the

highly speculative bitcoin market as other investors scrambled “not to miss the train.” Defendants

also timed their scheme to maximize its price effects, systematically propping up the price of

bitcoin when the market began to sag or around pricing floors.

       11.     The magnitude of the scheme was enormous. Defendants created more than $2.2

billion worth of tether between March 2017 and January 2018 alone. The scheme placed a

persistent upward pricing pressure on bitcoin causing the price to increase 19-fold, from

approximately $1,000 per bitcoin in April 2017 to over $19,000 per bitcoin by the end of the year.

At these artificially inflated prices, defendants cashed out by converting their bitcoin into USD,

usually at month’s end and in more discrete transactions in order to maintain the price inflation.

Defendants could then use the USD for essentially any purpose they so desired, including self-

dealing, inter-corporate transactions, or even to retroactively top up claimed tether cash reserves.




                                                -5-
              Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 7 of 50



       12.     In furtherance of the foregoing market manipulation scheme, defendants

misrepresented the assets backing tether, the purpose of tether issuances, and the relationship

between Bitfinex and Tether throughout the Class Period. Defendants also made numerous false

claims that they would release to investors a financial audit confirming claimed tether reserves.

No such audit was ever publicly released, and there is no evidence one was ever undertaken. The

reasons are now obvious: the dollars are simply not there. As Tether and Bitfinex would only later

reveal in response to a lawsuit brought by the New York Attorney General (“NYAG”), hundreds

of millions of USD are missing from tether accounts. Indeed, defendants failed to even segregate

any assets purportedly dedicated to tether USD reserves, instead depositing proceeds from tether

issuances into omnibus corporate slush funds. These “sales” included the transfer of tethers to

Bitfinex, where they could be converted to bitcoin or other currencies, or shuttled to accounts on

other exchanges for the same purposes. The central premise of tether – that the cryptocurrency is

fully backed by USD – is a lie. As is defendants’ redemption “guarantee.” Investors have been

effectively blocked from making any significant tether redemptions, further confirming that the

true raison d’être for the tether issuances during the Class Period was defendants’ own self-

enrichment.

       13.     Defendants’ market manipulation scheme was a resounding success, and it

contributed to one of the largest asset bubbles in history as illustrated by the following chart:




                                                -6-
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 8 of 50




        14.     In less than a year, the market for bitcoin grew by more than $300 billion.

Approximately half of this historic bull run was directly attributable to defendants’ market

manipulation scheme. As defendants’ artificial price inflation dissipated, the bubble burst. In

January and February 2018 alone, the price of bitcoin plummeted more than 65%. It continued to

fall throughout 2018, ultimately dropping to little more than $3,000 per bitcoin by the end of the

year. These severe price declines wreaked financial havoc on investors.

        15.     As a direct result of defendants’ manipulation of the bitcoin market, plaintiff and

the Class (defined below) suffered actual damages by transacting at artificial and unlawful prices

for bitcoin.

                                 JURISDICTION AND VENUE

        16.     This Court has subject matter jurisdiction over this action pursuant to §22 of the

Commodities Exchange Act (“CEA” or the “Act”) (7 U.S.C. §25), 28 U.S.C. §§1331, 1332 and

1337(a).

        17.     Venue is proper in this District pursuant to §22 of the CEA, 7 U.S.C. §25(c), 15

U.S.C. §22 and 28 U.S.C. §1391. Defendants transacted business in this District during the Class


                                               -7-
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 9 of 50



Period and the acts and transactions giving rise to the claims alleged herein occurred in part in this

District. In addition, a substantial portion of the affected interstate trade and commerce described

herein has been carried out in this District.

         18.    This Court has personal jurisdiction over each defendant because each defendant

was found or resided in this District, had agents in this District, or transacted business in this

District; a substantial part of the events giving rise to plaintiff’s claims arose in this District; and

a substantial portion of the affected interstate trade and commerce described herein has been

carried out in this District. Although defendants claim to have limited access to U.S. based-

investors for the purpose of tether redemptions, this only occurred several months into the Class

Period and after defendants had already issued large sums of tethers to U.S.-based individuals. In

addition, defendants have continued to transact with U.S.-based individuals (including in this

District) long after this purported limitation was put in place and billions of dollars’ worth of

tethers previously issued by defendants continue to be traded by U.S.-based investors unabated.

Because defendants specifically targeted the market for bitcoin, a market dominated by U.S.-based

investors, their scheme has caused U.S.-based investors disproportionate harm as they knew it

would.

         19.    In connection with the acts and conduct alleged in this complaint, defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the mails and interstate wire and telephone communications.

                                                PARTIES

         20.    Plaintiff Joseph Ebanks purchased bitcoins during the Class Period at prices that

had been artificially inflated by defendants’ manipulation of the market for bitcoin and as result

suffered economic losses and actual damages. Among other purchases, plaintiff purchased bitcoin

on the following dates when the market for bitcoin was artificially inflated and distorted by
                                                  -8-
            Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 10 of 50



defendants’ manipulative scheme and suffered actual damages, including the realization of

financial losses attributable to purchasing bitcoin at such artificially inflated prices as follows:

               (a)     On November 30, 2017, plaintiff purchased 0.20992172 bitcoins at USDT

9,167 per bitcoin. By this point in the Class Period, defendants had issued more than 650 million

tethers, artificially inflating the price of the bitcoins purchased by plaintiff by over $2,000. More

than $280 million worth of tethers was issued in the month of November 2017 alone directly

proceeding plaintiff’s purchase and contributing to the sustained price inflation that artificially

inflated the price of plaintiff’s purchase, causing him economic injury.

               (b)     On December 16, 2017, plaintiff purchased 0.026 bitcoins at USDT 19,338

per bitcoin. By this point in the Class Period, defendants had issued more than 1 billion tethers,

artificially inflating the price of the bitcoins purchased by plaintiff by over $4,000. More than

$250 million worth of tethers was issued in the month of December 2017 alone directly proceeding

plaintiff’s purchase and contributing to the sustained price inflation that artificially inflated the

price of plaintiff’s purchase, causing him economic injury.

               (c)     On December 19, 2017, plaintiff purchased 0.19442996 bitcoins at USDT

18,767 per bitcoin and 0.097704 at USDT 18,637 per bitcoin. By this point in the Class Period,

defendants had issued more than 1 billion tethers, artificially inflating the price of the bitcoins

purchased by plaintiff by over $4,000. More than $350 million worth of tethers was issued in the

month of December 2017 alone directly proceeding plaintiff’s purchase and contributing to the

sustained price inflation that artificially inflated the price of plaintiff’s purchase, causing him

economic injury.

               (d)     On December 20, 2017, plaintiff purchased 0.22670555 bitcoins at USDT

16,751 per bitcoin. By this point in the Class Period, defendants had issued more than 1.1 billion


                                                 -9-
              Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 11 of 50



tethers, artificially inflating the price of the bitcoins purchased by plaintiff by over $4,000. More

than $400 million worth of tethers was issued in the month of December 2017 alone directly

proceeding plaintiff’s purchase and contributing to the sustained price inflation that artificially

inflated the price of plaintiff’s purchase, causing him economic injury.

                (e)     On December 21, 2017, plaintiff purchased 0.133017 bitcoins at USDT

16,882.63 per bitcoin. By this point in the Class Period, defendants had issued more than 1.1

billion tethers, artificially inflating the price of the bitcoins purchased by plaintiff by over $4,000.

More than $450 million worth of tethers was issued in the month of December 2017 alone directly

proceeding plaintiff’s purchase and contributing to the sustained price inflation that artificially

inflated the price of plaintiff’s purchase, causing him economic injury.

                (f)     Plaintiff estimates his losses at more than $10,000 as a result of his bitcoin

transactions during the Class Period, including realized financial losses on purchases at the

artificially inflated prices specified above.

        21.     Defendant iFinex Inc. (“iFinex”) is incorporated in the British Virgin Islands and

is the owner and operator of the Bitfinex cryptocurrency exchange.                  It transacts with

cryptocurrency traders, including US-based traders, through its subsidiaries, defendant BFXNA

Inc. and BFXWW Inc.

        22.     Defendant BFXNA Inc. (“BFXNA”) is a wholly-owned subsidiary of iFinex that

contracts with clients based in the United States, including in the State of New York. iFinex’s

other subsidiary, BFXWW Inc., transacts with clients outside of the United States. BFXNA is

registered with the U.S. Department of the Treasury Financial Crimes Enforcement Network

(“FinCen”) as a money transmitter.




                                                 - 10 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 12 of 50



       23.     Defendant Tether Holdings Limited is the holding company for Tether Limited,

Tether Operations Limited, and Tether International Limited, through which it issues digital tokens

known as “tethers.”

       24.     Defendant Tether Limited is the issuer of tethers. It is registered with FinCen as a

money transmitter.

       25.     Defendant Tether Operations Limited is responsible for processing transactions

with Tether’s U.S.-based investors, whereas Tether International Limited is responsible for

processing transactions with Tether’s non-U.S. based investors.

       26.     Defendant DigFinex Inc. (“DigFinex”) is the majority owner of iFinex and Tether,

which, at various times during the Class Period, had employees located in New York and

maintained accounts at two New York-based banks:              Signature Bank and Metropolitan

Commercial Bank.

       27.     Defendant Jean-Louis van der Velde (“van der Velde”) was the CEO of Tether and

Bitfinex during the Class Period.

       28.     Defendant Giancarlo Devasini (“Devasini”) was the CFO of Tether and Bitfinex

during the Class Period.

       29.     Defendant Philip Potter (“Potter”) was the CSO of Tether and Bitfinex during the

Class Period. He also served as the U.S.-based liaison and executive for both companies.

       30.     The defendants referenced above in ¶¶27-29 are collectively referred to herein as

the “Individual Defendants.”

       31.     Defendants Tether Holdings Limited, Tether Limited, Tether Operations Limited,

DigFinex, and the Individual Defendants are collectively referred to herein as the “Tether

Defendants.”


                                              - 11 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 13 of 50



       32.     Defendants iFinex, BFXNA, DigFinex, and the Individual Defendants are

collectively referred to herein as the “Bitfinex Defendants.”

                                         BACKGROUND

The Bitfinex Platform

       33.     Bitfinex is an online platform for exchanging cryptocurrencies with headquarters

variously identified as Hong Kong, China or Taiwan. Its operations are decentralized and have

been carried out in such diverse locations as the United States, the United Kingdom, Hong Kong,

Switzerland, and Taiwan.

       34.     Investors access the Bitfinex trading platform and place orders through its website,

available at www.bitfinex.com. Over ninety virtual currencies are listed for trading on the Bitfinex

platform, including prominent virtual currencies like bitcoin and ether, as well as less well-known

and thinly traded tokens. Bitfinex earns money by, among other things, charging investors a fee

for trades made on its platform. The fee is a percentage of the amount of the trade. As a result,

the higher the price of bitcoin, the higher the fees paid to Bitfinex for every bitcoin traded on the

platform. Bitfinex also provides users with the ability to store their virtual currency and transfer

their holdings to a different trading platform.

       35.     Bitfinex is one of the relatively few virtual currency trading platforms that allow

traders to deposit and withdraw fiat currency including USD, euros, pounds, and yen. Traders

using the Bitfinex platform can deposit USD with Bitfinex, convert this USD to virtual currency

at the rates offered by Bitfinex, trade the virtual currency they have purchased, convert their virtual

currency holdings back into dollars, and withdraw the funds. Thus, it is important that Bitfinex

has sufficient USD deposits on hand to fill withdrawal orders submitted by traders in a timely

manner.



                                                  - 12 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 14 of 50



The Tether “Stablecoin”

       36.     Tether began as a startup called Realcoin, which launched in 2014. In November

2014, Realcoin was renamed “Tether” and its digital tokens rebranded as “tether.” Tether is a

digital token issued by Tether Limited that trades under the symbol “USDT.”

       37.     Unlike bitcoin, which is decentralized, tether is centralized and its supply controlled

by Tether insiders, namely the Individual Defendants. Tether is billed as a stablecoin because it

is purportedly pegged to a stable asset, in this case the U.S. dollar. Since one tether is always

supposed to be equal to one U.S. dollar, traders can theoretically use tethers to trade between

different virtual currencies, or across different trading platforms, with minimal short-term price

risk and without having to first convert to USD. The perception of tether as being essentially equal

to $1 was key to its appeal to investors and the maintenance of its market value.

       38.     Tether is the largest stablecoin by market value, with over four billion tethers in

circulation as of November 2019. During the Class Period, tether was also the largest stablecoin

used to purchase and redeem bitcoins, which provided defendants with enormous market power to

influence the price of bitcoin by controlling the supply and perceived value of tethers. While tether

began with relatively modest volume, it has grown in substantial part due to defendants’ market

manipulation activities during the Class Period, as detailed herein, ultimately becoming the fourth

largest cryptocurrency by market value and surpassing bitcoin as the most actively traded

cryptocurrency.

       39.     Defendants have marketed tether as pegged one-to-one to the U.S. dollar and fully

backed by fiat reserves. For example, defendants’ June 2016 whitepaper 1 described tether as a




1
    A whitepaper is an authoritative document that outlines the key concepts and designs of a
particular product, service or idea. Whitepapers are widely used by issuers to market and promote
                                              - 13 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 15 of 50



“digital token backed by fiat currency” that “provides individuals and organizations with a robust

and decentralized method of exchanging value while using a familiar accounting unit.” The

whitepaper stated that Tether would “maintain a one­to­one reserve ratio between a cryptocurrency

token, called tethers, and its associated real­world asset, fiat currency (USD).” According to the

whitepaper, “[t]ethers are fully reserved in a one­to­one ratio, completely independent of market

forces, pricing, or liquidity constraints.” The whitepaper continued in pertinent part:

       Tethers may be redeemable/exchangeable for the underlying fiat currency pursuant
       to Tether Limited’s terms of service or, if the holder prefers, the equivalent spot
       value in bitcoin. Once a tether has been issued, it can be transferred, stored, spent,
       etc. just like bitcoins or any other cryptocurrency. The fiat currency on reserve
       has gained the properties of a cryptocurrency and its price is permanently
       tethered to the price of the fiat currency. 2

       40.     Throughout the whitepaper, defendants highlighted the purported transparency and

security of tethers and their underlying USD reserves. Central to this transparency was Tether’s

promise to conduct “periodic audits by professionals” and to publish the company’s bank balance

on its website. For example, the whitepaper stated that Tether “uses the bitcoin blockchain, Proof

of Reserves, and other audit methods to prove that issued tokens are fully backed and reserved at

all times.” It continued in pertinent part:

       At any given time the balance of fiat currency held in our reserves will be equal to
       (or greater than) the number of tethers in circulation. This simple configuration
       most easily supports a reliable Proof of Reserves process; a process which is
       fundamental to maintaining the price­parity between tethers in circulation and the
       underlying fiat currency held in reserves.

                                          *      *       *

       Each tether issued into circulation will be backed in a one­to­one ratio with the
       equivalent amount of corresponding fiat currency held in reserves by Hong Kong


currencies to investors, much like an offering prospectus may be used to market other types of
investments.
2
    Emphasis has been added throughout unless otherwise noted.

                                               - 14 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 16 of 50



       based Tether Limited. As the custodian of the backing asset we are acting as a
       trusted third party responsible for that asset. This risk is mitigated by a simple
       implementation that collectively reduces the complexity of conducting both fiat and
       crypto audits while increasing the security, provability, and transparency of these
       audits.

                                          *       *       *

       Tether’s Proof of Reserves configuration is novel because it simplifies the process
       of proving that the total number of tethers in circulation (liabilities) are always fully
       backed by an equal amount of fiat currency held in reserve (assets). In our
       configuration, each tether USD in circulation represents one US dollar held in our
       reserves (i.e., a one­to­one ratio) which means the system is fully reserved when
       the sum of all tethers in existence (at any point in time) is exactly equal to the
       balance of USD held in our reserve. Since tethers live on the bitcoin blockchain,
       the provability and accounting of tethers at any given point in time is trivial.
       Conversely, the corresponding total amount of USD held in our reserves is proved
       by publishing the bank balance and undergoing periodic audits by professionals.

                                          *       *       *

       Tether has a simple and reliable Proof of Reserves implementation and undergoes
       regular professional audits. Our underlying banking relationships, compliance, and
       legal structure provide a secure foundation for us to be the custodian of reserve
       assets and issuer of tethers.

       41.     The below chart illustrates the relatively straightforward issuance and redemption

cycle of tethers as portrayed by defendants:




                                                - 15 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 17 of 50




       42.     As would later be revealed, defendants’ representation that tethers were backed

one-to-one by USD held in reserve accounts was false. At various points during the Class Period,

defendants issued tethers in order to further the market manipulation scheme detailed herein and

not due to market demand. Such tethers were not backed by USD. In addition, defendants did not

maintain segregated reserve accounts of USD to back outstanding tethers, but rather intermingled

reserve funds with funds used for other purposes, including self-dealing and the general corporate

purposes of Bitfinex, Tether, and other related entities.

       43.     Likewise, defendants’ promise that investors would be able to redeem outstanding

tethers was false. Defendants have thrown up numerous roadblocks to prevent large scale tether

redemptions. These include size limits, residency limits, byzantine verification requirements, and

prolonged periods in which even nominal redemption rights have been withdrawn. Academic

analysis, as detailed herein, has confirmed that tether flows are essentially unidirectional: billions

of dollars’ worth of tethers are issued and distributed throughout the cryptocurrency markets, while


                                                - 16 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 18 of 50



hardly any have ever been redeemed. In further evidence of this fact, the number of tethers issued

and outstanding has consistently increased over time, even as the overall cryptocurrency market

has experienced enormous crashes and contractions, as reflected in the following chart: 3




The Founding of Bitfinex and Tether

       44.     All of the Individual Defendants joined Bitfinex as executive officers in 2013,

shortly after its founding as a peer-to-peer bitcoin exchange. Defendant van der Velde served as

CEO, defendant Devasini served as CFO, and defendant Potter served as CSO. As the most senior

executive officers of Bitfinex, the Individual Defendants directed Bitfinex’s operations, developed

and implemented company strategy, determined Bitfinex’s public messaging, and managed its

day-to-day affairs. Their direct influence and oversight of Bitfinex’s activities as hands-on

managers was, in part, due to the venture’s small size. For example, as late as 2016, Bitfinex had

only six developers.


3
    Indeed, the only sustained decrease in tether market capitalization occurred in October 2018,
when Bitfinex itself took an estimated $630 million worth of tether out of circulation under suspect
circumstances.

                                               - 17 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 19 of 50



       45.     In 2014, not long after taking the reins of Bitfinex, the Individual Defendants

founded Tether. Defendants Devasini and Potter set up Tether in the British Virgin Islands with

the help of offshore services firm Appleby. After assuming parallel executive roles at Tether, the

Individual Defendants began managing strategy, operations, and day-to-day affairs the same as

they had at Bitfinex.

       46.     The Individual Defendants’ roles as managers of the largest digital stablecoin and

one of the largest cryptocurrency exchanges in the world raised serious conflicts of interest and

enabled them to engage in the manipulative activities detailed herein. For example, defendants

funneled newly issued tethers through the Bitfinex platform to conceal their impact on bitcoin

prices and to cash out bitcoin in USD.




       47.     At first, defendants attempted to conceal the deep interconnections between Tether

and Bitfinex because of the red flags such a conflicted relationship would have raised for investors

and regulators. For example, defendant Potter stated that Tether was a “completely segregated

entity” and a “completely separate thing” from Bitfinex, that there were “no breaches” in that

separation. Defendant Potter further represented that the entities took “great pains to make sure”
                                               - 18 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 20 of 50



that “everything there is 100% kosher.” Despite defendants’ protestations, numerous facts have

subsequently come to light (including those revealed in the Paradise Papers and in the NYAG

Action) confirming that Bitfinex and Tether are inextricably intertwined.

       48.     Tethers began trading in the secondary market in February 2015. By May 2015,

the number of tethers issued and in circulation had grown to 450,000, worth a purported $450,000

(given the promised 1:1 USD ratio). The same month, Bitfinex announced a computer hack that

resulted in the theft of 1,500 bitcoins worth approximately $400,000. However, Bitfinex assured

investors it would simply absorb the loss.

       49.     In June 2016, the U.S. Commodities Futures Trading Commission (“CFTC”) fined

Bitfinex $75,000 for failing to register as a commodities exchange and for engaging in illegal

commodities transactions, specifically in bitcoin. The CFTC order made clear that bitcoins are

commodities within the meaning of the CEA, and thus subject to the Act’s regulations.

       50.     In August 2016, Bitfinex claimed it had been hacked again, resulting in the loss of

120,000 bitcoins worth about $72 million. The theft was one of the worst hacks in bitcoin history.

Bitfinex stated that it would generalize the losses by reducing its customers’ account balances by

36% and by distributing new digital tokens that it had created, known as “BFX” tokens, to

customers in proportion to their losses. BFX tokens purportedly could be redeemed for equity

shares of iFinex or for credit from the company. Defendant Potter would later admit that many of

the BFX tokens were, in fact, redeemed by Bitfinex in exchange for tethers.

       51.     Following the hack, Bitfinex announced it would engage a blockchain forensic firm

known as Ledger Labs to conduct a security audit. In response to customer questions about the

scope of the audit, Bitfinex initially claimed that Ledger Labs would also be conducting “an audit

of our complete balance sheet for both cryptocurrency and fiat assets and liabilities.” However, in


                                              - 19 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 21 of 50



April 2017, Bitfinex retracted the promise of a Ledger Labs financial audit, claiming instead that

it was hiring a “reputable, third party accounting firm to audit our balance sheet.”

Defendants Refuse Transparency

       52.     The promised Ledger Labs audit was never performed, fitting defendants’ well-

worn pattern of promising financial transparency but refusing to follow through. Tether’s website

proudly proclaims: “Tether is always fully transparent.” However, defendants have taken great

pains to conceal their operations and hide their true activities from public scrutiny. Notably, Tether

has repeatedly broken promises to release the results of a professional third-party audit to the

public. The unwillingness to provide this modicum of financial transparency stands in stark

contrast to representations in the Tether whitepaper that Tether was “undergo[ing] regular

professional audits.”    These statements, and other similar representations defendants made

throughout the Class Period, were false. Defendants have never shared the results of any

professional audit with the public, assuming one has ever been undertaken.

       53.     Tether has instead at various times provided investors with purported summaries of

the currency holdings backing tethers. For example, Tether claimed the Taiwanese-auditing firm

TOPSUN CPAs & Co. conducted audits of its financials up until March 2017, but the results “were

not in a form suitable for public consumption.” In their place, Tether released bank statement

summaries purportedly certified by the firm that provided no indication whether defendants were

creating and redeeming tethers pursuant to investor demand or maintaining dedicated tether

reserves.

       54.     Similarly, in September 2017, accounting firm Friedman LLP (“Friedman”) issued

a memorandum purportedly providing an analysis of Tether cash and token balances as of

September 15, 2017.        The memorandum stated that Friedman had relied on numerous


                                                - 20 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 22 of 50



representations made by Tether, specifically disclaimed that the firm had conducted an audit, and

stated that the findings should not be relied on by anyone other than Tether management. While

the memorandum discussed a snapshot of accounts that purportedly belonged to Tether, it could

not state where the currency holdings had come from, whether they were in fact funds backing

issued tethers, or even whether Tether had access to the funds. Tether’s relationship with Friedman

was terminated shortly thereafter, after both received subpoenas from the CFTC seeking

information related to Friedman’s work for the company. At the time, Tether issued a statement

that, “[g]iven the excruciatingly detailed procedures Friedman was undertaking for the relatively

simple balance sheet of Tether, it became clear that an audit would be unattainable in a reasonable

time frame.”

       55.      In June 2018, following the release of the Griffin and Shams paper (detailed below),

Tether once again attempted to dispel investor concerns regarding its financials without conducting

an actual audit. It hired Freeh, Sporkin & Sullivan LLP (“FSS”), a law firm with prior connections

to defendants’ banking partner Noble Bank International, to review its account balances. Once

again, the review attempted to simply confirm the amount of USD held in accounts purportedly

controlled by Tether at a particular point in time, without any analysis of how the money had

entered the accounts or whether the funds were in fact dedicated to tether reserves. FSS stressed

it had not conducted an audit and was “not an accounting firm and did not perform [its] review

and confirmations using Generally Accepted Accounting Principles.” Shortly thereafter, Tether’s

General Counsel Stuart Hoegner reportedly told Bloomberg: “The bottom line is an audit cannot

be obtained.”

       56.      Despite repeatedly promising investors a reliable third-party audit, Tether has

consistently reneged. To date, no professional audit of Tether’s finances using generally accepted


                                               - 21 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 23 of 50



accounting standards has ever been disclosed to the public. Single-day account statements

purportedly belonging to Tether are meaningless because, as detailed herein, any purported funds

could just as likely reflect retroactive topping up of accounts, related-party assets or funds

otherwise procured through defendants’ market manipulation scheme.

       57.     Defendants have also attempted to conceal the interconnections between Tether and

Bitfinex and made numerous false representations to the market regarding the interplay between

the companies, Tether’s so-called “reserves,” the ability of investors to redeem tethers, and

numerous other issues designed to obfuscate defendants’ true operations. Similarly, in the NYAG

Action, defendants have refused to provide requested documents and information that would allow

regulators to verify the legality of their market activities and confirm the claimed finances and

financial transactions of Bitfinex and Tether. Defendants have strenuously fought to keep their

internal documents secret, refusing to turn over documents called for by subpoenas issued by

government agencies and seeking an emergency appeal of a trial court order requiring them to turn

over materials to the NYAG’s investigation.

       58.     This lack of transparency has allowed defendants to covertly shift funds between

Bitfinex, Tether, and employee-owned accounts and cover-up the market manipulation activities

as detailed herein.

Defendants Move to Shadow Banking

       59.     In March 2017, Tether and Bitfinex lost a critical banking relationship. Because

the companies allow clients to deposit and withdraw U.S. dollars in exchange for virtual

currencies, both Tether and Bitfinex hold large sums of U.S. dollars and must maintain

relationships with banks that can reliably hold these funds and process client deposits and

withdrawals, including banks that operate in the United States and service U.S. individuals. Until


                                              - 22 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 24 of 50



March 2017, Wells Fargo fulfilled this function as correspondent for several Taiwanese-based

banks that made and received wire transfers on behalf of Bitfinex and Tether. However, on March

31, 2017, Wells Fargo unilaterally discontinued these services.

       60.     On April 5, 2017, Tether and Bitfinex jointly sued Wells Fargo in U.S. District

Court for the Northern District of California, asserting claims for intentional interference with

contract. The complaint revealed the banking relationships of Tether and Bitfinex were deeply

interconnected. For example, both companies used the same banks for essentially the same

purposes and both suffered from losing Wells Fargo’s services for essentially the same reasons.

The complaint described the loss of Wells Fargo as an “existential threat” to both businesses that

would “completely cripple” them. Notwithstanding these dire predictions, Tether and Bitfinex

voluntarily dismissed the suit less than a week after it was filed.

       61.     After the loss of Wells Fargo, Tether and Bitfinex pivoted to less regulated non-

traditional financial partners and third-party payment processors. These included a Puerto Rico-

based entity named Noble Bank International (“Noble Bank”) (a subsidiary of New York-based

Noble Markets LL), the Bahamian Deltec Bank & Trust Limited, and a Panamanian entity called

Crypto Capital Corp. (“Crypto Capital”). Tether and Bitfinex also employed a network of

affiliated companies owned by Bitfinex/Tether executives and their associates to handle the

transmittal of customer funds, yet never disclosed to investors that they were increasingly relying

on this affiliated network or third-party payment processors to process customer transactions.

       62.     As defendants moved their operations further outside of the traditional banking and

financial world and into the shadows, defendants quickly discovered an opportunity to take

advantage of the diminished oversight by generating hundreds of millions of dollars in illicit

trading proceeds. Defendants exploited their unique dual role as operator of one of the largest


                                                - 23 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 25 of 50



cryptocurrency exchanges and the issuer of the most widely traded stablecoin to launch a massive

scheme to manipulate the market for bitcoin. As defendant Potter would later describe defendants’

off-the-grid banking activities:

       Being in the bitcoin business is really about playing cat and mouse with the
       correspondent banks. The problem with becoming big . . . is that we can’t fly under
       the radar anymore.

       63.     Indeed, it is telling that defendants began issuing billions of dollars’ worth of

tethers at the same time that they had lost their critical U.S. banking relationship, despite the fact

that they had previously claimed this relationship was necessary to process even the relatively

modest sums of previously issued USDT. However, the discrepancy makes perfect sense if the

creation of the new tethers was primarily due to illegitimate market activity and not investor

demand. As explained below, this is precisely what occurred.

Defendants Successfully Manipulate the Price of Bitcoin

       64.     In December 2012, defendant Devasini posted on a bitcoin user forum with the

pseudonym “urwhatuknow.” He observed that “[i]lliquid markets, such as Bitcoin are easy prey

to manipulation.” He described how this manipulation would work:

       The principle is to draw attention by buying a pretty big quantity (compared to the
       daily number being bought and sold) and once this attention is drawn, more and
       more people will start buying trying to jump on the bandwagon and trying not to
       miss the train.

       65.     This statement would prove portentous. In March 2017, defendants embarked on

an ambitious and ultimately successful scheme to manipulate the price of bitcoin remarkably along

the lines that defendant Devasini had earlier described.         The scheme worked as follows:

Defendants issued massive amounts of tether, often worth tens or even hundreds of millions of

dollars at a time. The tethers would not be issued pursuant to investor demand, but simply printed

by defendants at their leisure. These tethers were deposited in defendant-controlled accounts at


                                                - 24 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 26 of 50



their captured trading platform, Bitfinex, where they were then funneled to accounts on other

cryptocurrency exchanges (such as Poloniex or Bittrex) and used to purchase massive quantities

of bitcoin. The sudden influx of large buy orders for bitcoin drove up the price of bitcoin, as

defendants specifically intended, leading to artificial price inflation. Momentum traders magnified

the price effect of defendants’ large buy orders, as did the timing of their trades, which were

generally carried out when bitcoin prices were lagging or around price floors. The systemic,

coordinated injection of artificial bitcoin demand throughout the Class Period resulted in persistent

upward pricing pressure and sustained artificial price inflation in the bitcoin market.

       66.     In short, defendants used their market power to create artificial demand for bitcoin

essentially out of nothing. Once the price of bitcoin was manipulated upward, defendants cashed

out by converting bitcoin into USD at artificially inflated prices. These sales occurred at a slower

pace, in smaller blocks and through more discrete channels as compared to the buy orders in order

to maintain the artificial price inflation. Defendants could then use the USD for whatever purpose

they so desired, including self-dealing, covering up lost investor funds, inter-corporate payments,

or even retroactively topping up accounts they could later claim held USD tether reserves.

       67.     The following example of defendants’ market manipulation of bitcoin’s price will

illustrate the scheme’s widespread effect. On November 8, 2017, 20 million USDT were released

shortly before a single market buy of approximately $13.5 million USD worth of bitcoin. The

sudden spike in buying pressure quickly drove the price of bitcoin from $7,075 to $7,350, a 4%

increase in less than 60 minutes. This issuance added to a $20 million tether issuance from the

prior day. Defendants next issued $30 million worth of tether on November 10, 2017; $30 million

worth of tether on November 11, 2017; $20 million worth of tether on November 16, 2017; and

$30 million worth of tether on November 17, 2017. In total, defendants issued $150 million worth


                                               - 25 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 27 of 50



of tether in just ten days. During this same time span, the price of bitcoin rose from about $7,000

per bitcoin to over $8,000 per bitcoin, a 14% price increase.

       68.     The following chart illustrates the run up in bitcoin prices during the Class Period

and the correlation with massive tether issuances:




       69.     Defendants’ scheme was a success. Between March 7, 2017 and January 2018,

more than $2.2 billion worth of tethers was issued – a 36,500% increase over the amount issued

by defendants during all of 2016. This exponential increase in the amount of tethers issued and

outstanding occurred despite defendants’ previous predictions that the loss of Wells Fargo posed

an “existential threat” that would “completely cripple” Bitfinex and Tether. Without a U.S.

banking partner, it would be practically impossible for Tether to process the large volumes of USD

needed to issue and redeem tethers if such tethers were actually being generated due to investor

demand. But this would pose no obstacle if the large increase of tethers was not due to investor

demand and the deposit of actual USD, but due to defendants’ manipulative scheme to issue new

tethers at their leisure. That is precisely what occurred. Far from diminishing the prospects of



                                              - 26 -
              Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 28 of 50



Bitfinex and Tether, the loss of a legitimate banking relationship had, in fact, allowed defendants’

illicit activities to flourish.

        70.      By the end of 2017, the price of bitcoin had climbed to over $19,000, from only

about $1,000 in January 2017. The following chart illustrates this meteoric rise:




        71.      Then, on or about January 24, 2018, an anonymous analyst published an online

report (the “Tether Report”) entitled “Quantifying the Effect of Tether.” According to the author:

        The price data suggests that [t]ether may not be minted independently of bitcoin
        price and may be created when Bitcoin’s falling; it also rejects the notion that
        [t]ether is not having a great influence on the bitcoin price. One interpretation of
        the data suggests that [t]ether could account for nearly half of bitcoin’s price rise,
        not even allowing for follow-on effects and the psychological effects of rallying the
        market repeatedly. The transaction data could trigger extreme scrutiny and audits
        due to a questionable pattern of transactions.

        72.      Around the same time, defendants’ rapid-fire issuance of large blocks of tethers

that began in March 2017 abruptly and temporarily ceased. Defendants would not issue another

large block of tethers until March 2018.

        73.      Suspicion of defendants’ trading activities gained momentum after the publication

of a detailed academic study at the University of Texas’s Austin McCombs School of Business


                                                - 27 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 29 of 50



several months later. In June 2018, Professor John Griffin and then-PhD candidate Amin Shams

(later an instructor at The Ohio State University Fisher College of Business) released a paper titled

“Is Bitcoin Really Un-Tethered,” which provided overwhelming evidence that tether had been

printed by defendants in order to drive up the price of bitcoin during its historic bull run. Indeed,

Griffin and Shams ultimately concluded that an estimated 58.8% of the rise of bitcoin during 2017

and early 2018 was associated with market manipulation activities involving the issuance of tether,

rather than legitimate market price accretion.

       74.     Griffin and Shams collected and analyzed data on popular cryptocurrency

blockchains to measure the potential impact of tether issuances on bitcoin prices and to study the

flow of cryptocurrencies across major exchanges, including Bitfinex. They found that large blocks

of tether were created exclusively on the Bitfinex exchange, totaling more than $2 billion, and then

moved out to other popular exchanges, such as Poloniex and Bittrex.

       75.     The central question of Griffin and Shams’ paper was whether tethers were being

issued in response to legitimate investor demand or whether they were being illegitimately created

in order to foment artificial price increases in the bitcoin market. The pair found overwhelming

evidence that tether was “being pushed out onto the market and not primarily driven by investors’

demand.” First, they observed that after tether is printed, in periods of negative bitcoin returns

large amounts of tether flow from Bitfinex to other exchanges in order to purchase significant

quantities of bitcoins. This flow is unidirectional – “almost no [t]ether returns to the [t]ether

issuer to be redeemed” – confirming that defendants were not allowing large scale tether

redemptions, but rather, were pushing tethers into the market in a one-way proposition. Although

there may be some “legitimate demand for [t]ether,” Griffin and Shams found that “[those] do not




                                                 - 28 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 30 of 50



happen to be the ones that dominate the flow patterns observed in the data.” The following chart

illustrates this flow network:




       76.     Second, Griffin and Shams discovered that this tether flow was strongly correlated

with rising bitcoin prices. The effect was not observed when bitcoins flowed to other major

exchanges, but only Bitfinex, which “strongly suggests that the price effect is driven by [t]ether

issuances.” Indeed, the “Bitcoin reversal did not exist before [t]ether was prevalent in the market

and disappears during the period when [t]ether stops being printed.” The researchers also observed

that the issuance of tether and purchase of bitcoins was occurring around price floors, consistent

with attempts “to stabilize and drive up the price” of bitcoin. The pair conducted a regression

analysis that provided “even stronger” results indicating that “[t]ether flows are causing the

positive Bitcoin return.” The results all pointed to an inescapable conclusion, that “[t]ether has a

significant impact on the cryptocurrency market” and was being “used both to stabilize and

manipulate Bitcoin price.”
                                               - 29 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 31 of 50



       77.     Griffin summarized his findings in an interview with Bloomberg:

       First, [USDT] are created by the parent company Tether Ltd., often in large chunks
       such as 200 million. Almost all new coins then move to Bitfinex. When bitcoin
       prices drop soon after the issuance, [USDT] at Bitfinex and other exchanges are
       used to buy bitcoin in a coordinated way that drives the price.

       78.     Griffin and Shams’ analysis substantiated the growing body of evidence that

defendants’ issuance of tethers was being used to manipulate bitcoin prices upwards. According

to Griffin and Shams’ extensively researched report, the upward price effect of tether issuances

was strongly correlated with upward swings in the price of bitcoin and supported by ample

additional indicia of price manipulation. Conversely, there was little evidence that the price

movements in bitcoin were not impacted by manipulative activities tied to the issuance of tether,

that the correlations had innocent explanations, or that the extensive data analyzed by Griffin and

Shams were the product of random events. The paper also aligned with the earlier analysis of the

Tether Report, which likewise found that there was evidence that tether was being issued to

manipulate the price of bitcoin upward, resulting in an estimated 50% price inflation.

       79.     The following chart depicts the correlation of tether issuances and the run up in the

price of bitcoin:




                                              - 30 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 32 of 50




       80.     After reviewing Griffin and Shams’ article, Dr. Gerard Martinez, the founder of

crypto data analysis website CryptoDatum.io, agreed that “statistics support the theory that Tether

Limited and Bitfinex corporations used [t]ether to buy bitcoin in key occasions during the meteoric

rise of bitcoin prices of 2017 and beginnings of 2018.” Dr. Martinez concluded that the “statistics

support the theory that Tether Limited and Bitfinex corporations used [t]ether to buy bitcoin in key

occasions during the meteoric rise of bitcoin prices of 2017 and beginnings of 2018”; that “[t]hese

corporations would print [t]ether right after transient bitcoin price dips”; that “Tether Ltd. would

then buy bitcoin with the freshly minted [t]ether and would promote the creation of a fraudulent

bullish market, which would attract more investors to buy bitcoin, contributing this way to increase

the bubble (momentum effect)”; and then as the penultimate “part of the strategy . . . Tether Ltd.

would send the freshly bought bitcoin to their accounts in Bitfinex.”

       81.     On October 28, 2019, Griffin and Shams’ paper was published in the peer-reviewed

Journal of Finance, one of the world’s premiere finance journals. The updated paper provided

additional evidence that tether was being used to manipulate the bitcoin market. The authors

measured the price impact of the top 1% of hours with the largest lagged combined bitcoin and

                                               - 31 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 33 of 50



tether flows on the two blockchains from March 2017 to March 2018. These 95 hours were found

to exhibit large negative returns before the flows, but large positive returns afterwards. This 1%

of the time series was associated with a staggering 58.8% of bitcoin’s compounded return. Griffin

and Shams performed additional bootstrap and placebo analyses to confirm that “this behavior

does not occur randomly.”

       82.     A shocking further revelation from Griffin and Shams’ paper is that the pushing of

tethers to foment artificial bitcoin demand was being carried out by a single large account on the

Bitfinex platform. The pair found that the 1%, 5% and 10% of hours with the highest lagged flow

of tether by this trading whale was associated with 55%, 67.2% and 79.2% of bitcoin’s price

increases during the time period, respectively. They continued:

       By mapping the blockchains of Bitcoin and [t]ether, we are able to establish that
       one large player on Bitfinex uses [t]ether to purchase large amounts of Bitcoin
       when prices are falling and following the printing of [t]ether. Such price
       supporting activities are successful, as Bitcoin prices rise following the periods of
       intervention. Indeed, even 1% of the times with extreme exchange of [t]ether for
       Bitcoin have substantial aggregate price effects.

       This pattern is not present for the flows to any other [t]ether exchanges, and
       simulations show that these patterns are highly unlikely to be due to chance; this
       one large player or entity either exhibited clairvoyant market timing or exerted an
       extremely large price impact on Bitcoin that is not observed in the aggregate flows
       from other smaller traders. Such a trading pattern by this one player is also large
       enough to induce a statistically and economically strong reversal in Bitcoin
       prices following negative returns.

       83.     The paper found that the overwhelming evidence was “consistent with [t]ether

being printed unbacked and pushed out onto the market, which can leave an inflationary effect on

asset prices” and “that Bitcoin prices are subject to gaming by a small number of actors.”

       84.     In an interview with The Wall Street Journal, Professor Griffin confirmed the

manipulator had to be either Bitfinex or “somebody they do business with very frequently.” As

The Wall Street Journal reported, the evidence put forward by Griffin and Shams “strongly

                                              - 32 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 34 of 50



suggests Bitfinex executives either knew of the scheme or were aiding it.” Available corroborating

facts detailed herein place defendants at the epicenter of the scheme.

       85.     Without court intervention, the defendants have been allowed to run their scheme

unabated. In October 2019, cryptocurrency research firm TokenAnalyst issued a report affirming

Tether’s issuance of USDT correlated with upward bitcoin price movement over the course of

2019. TokenAnalyst analyzed the “relationship between $BTC price and $USDT supply over the

course of history” and determined that “on days where #USDT ERC20 is minted, 70.0% of the

time the price of BTC moves up,” and “on days where #USDT Omni is minted, 50.0% of the time

the price of BTC moves up.”

       86.     Unfortunately the market for bitcoin has been manipulated in a similar manner

before, demonstrating its susceptibility to the type of manipulation occurring in this case. In

November and December 2013, the price of bitcoin skyrocketed from $200 to over $1,200 per

bitcoin. It would later be revealed that autonomous trading “bots” had contributed to the massive

rise in value by purchasing bitcoins to push the price upwards. The most prominent of these bots,

dubbed the “Willy Bot,” was secretly being run by insiders at the primary bitcoin exchange at the

time, Mt. Gox, and being used to prop up bitcoin prices. Much like the market manipulation in

this case, the operators used their control of the Mt. Gox exchange to allow the Willy Bot to

fraudulently “buy” bitcoin without paying for them - i.e., to create artificial demand and sustained

upward pricing pressure. In early 2014, Mt. Gox imploded after revealing that hundreds of

millions of dollars’ worth of bitcoin had mysteriously disappeared from the exchange. Its CEO,

Mark Karpeles, was subsequently convicted on various counts of abusing his position, including

data manipulation.




                                               - 33 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 35 of 50



       87.     Ominously, in July 2014, soon after the reporting of the Willy Bot’s existence

broke, defendant Devasini essentially admitted that he was devising a similar scheme. Responding

to an online chat requesting that he “get a willy bot like Karpeles already and take us to 10,000”

(referring to the price of bitcoin), defendant Devasini responded under his urwhatuknow

pseudonym that he was “[c]urrently working on it.” This scheme would manifest in the market

manipulation activity detailed herein.

Defendants Raid Tether Reserves

       88.     Although defendants have offered blanket denials in response to the overwhelming

evidence of market manipulation, they have failed to actually refute any specific factual

allegations. To the contrary, a later-revealed episode involving defendants’ misappropriation of

at least $700 million in tether reserves confirmed many of the essential facts of their market

manipulation scheme, including, inter alia, that: (i) defendants have sufficient market power to

impact the price of bitcoin; (ii) hundreds of millions of dollars in assets flow seamlessly between

Bitfinex and Tether without effective controls or oversight; (iii) tether reserves are not segregated,

but co-mingled within corporate slush funds; (iv) defendants have systematically used tether funds

to purchase bitcoin; (v) tether is not actually backed 1:1 by the U.S. dollar; (vi) defendants have

misrepresented their business and operations to the investing public; and (vii) defendants routinely

engage in conflicted and self-interested transactions.

       89.     Throughout the Class Period, defendants worked closely with the Panamanian

payment processor Crypto Capital. Although Bitfinex had been doing business with Crypto

Capital since at least 2014, their transactional relationship grew steadily after Wells Fargo’s

departure and Tether and Bitfinex were forced into shadow banking relationships in order to

process the hundreds of millions of USD as detailed above. The ramping up of relations with

Crypto Capital also corresponded with the dramatic rise in the issuance of tether beginning in
                                                - 34 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 36 of 50



March 2017. By 2018, Bitfinex had placed over $1 billion of co-mingled customer and corporate

funds with Crypto Capital. Despite this large volume of funds, no contract or similar agreement

was ever entered into between Crypto Capital and Bitfinex or Tether.

       90.     By mid-2018, Bitfinex was having extreme difficulty honoring its clients’ requests

to withdraw their money from the trading platform. The true reason was known only to Bitfinex:

Crypto Capital, now a substantial depository of Bitfinex funds, was refusing to process customer

withdrawal requests and failing to return requested funds.       In one interaction between the

companies, a senior Bitfinex executive wrote to an individual at Crypto Capital, saying “sorry to

bother you every day, is there any way to move at least 100M to either [REDACTED] We are

seeing massive withdraws and we are not able to face them anymore unless we can transfer some

money out of Cryptocapital.”

       91.     By early October 2018, rumors began circulating online that Bitfinex was facing

insolvency, as clients reported difficulty in withdrawing funds from the Bitfinex trading platform.

On October 7, 2018, Bitfinex published a notice to investors ensuring them that the company was

not insolvent and that rumors to that effect were “a targeted campaign based on nothing but

fiction.” The notice continued:

       [W]e do not entirely understand the arguments that purport to show us to be
       insolvent without providing any explanation about why.

       [V]erified Bitfinex users can freely withdraw Euros. Japanese Yen, Pounds
       Sterling, and U.S. Dollars. Complications continue to exist for us in the domain of
       flat transactions, as they do for most cryptocurrency related organizations.

       Stories and allegations currently circulating mentioning an entity called Noble
       Bank have no impact on our operations, survivability, or solvency.

       92.     Similarly, on October 15, 2018, Bitfinex published a notice claiming that “it is

important for us to clarify that: All cryptocurrency and fiat withdrawals are, and have been,



                                              - 35 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 37 of 50



processing as usual without the slightest interference . . . . All fiat (USD. GBP. JPY, EUR)

withdrawals are processing, and have been, as usual.” (Emphasis in original.)

       93.     These statements were false. At the time, Bitfinex was having extreme difficulty

processing withdrawals because of issues accessing funds held at Crypto Capital. Indeed, the very

same day as defendants’ false and misleading notice, a senior Bitfinex executive (later identified

as defendant Devasini) emailed his Crypto Capital counterpart, stating that “dozens of people are

now waiting for a withdrawal out of Crypto Capital. . . . I need to provide customers with precise

answers at this point, can’t just kick the can a little more.” He implored Crypto Capital to “please

understand this could be extremely dangerous for everybody, the entire crypto community . . .

BTC could tank to below 1k if we don’t act quickly.” This exchange evinces Bitfinex’s internal

acknowledgment that defendants’ actions had a direct impact on the market price for bitcoin.

       94.     Similarly, two days later, on October 17, 2018, defendant Devasini again wrote

Crypto Capital, imploring: “I need urgently some funds . . . either [t]ethers or USD, we need at

least 100M within the next week . . . the situation looks bad[.] [W]e have more than 500

withdrawals pending and they keep coming in.” Again, a day later, he stated that “we have about

400 small wires pending, the total amount is only 5M, but we have to send them out quickly[.]

People are enraged . . . too much money is trapped with you and we are currently walking on a

very thin crust of ice . . . I hope you will be able to send something big pretty soon. [T]he situation

is not looking good.”

       95.     By November 2018, defendants were growing increasingly desperate and

concerned. Defendant Devasini again emailed Crypto Capital stating that “it’s always very

difficult to tell our customers something real and this fuels the uncertainty.” He continued, “I think

you should stop playing and tell me the truth about what is going on.” The amount of missing


                                                - 36 -
             Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 38 of 50



customer funds exceeded $850 million (including at least $23 million from just one New York-

based client).

       96.       Crypto Capital claimed the reason it could not return the money was that the funds

had been seized by government authorities in Portugal, Poland, and the United States. Defendants

rejected this excuse, believing that Crypto Capital may have simply stolen the funds. 4

       97.       To conceal the loss of investor funds, defendants orchestrated an exchange of funds

between Tether and Bitfinex. In November 2018, defendants secretly transferred $625 million

from Tether accounts, including funds purportedly dedicated to tether reserves, to accounts for

Bitfinex. In exchange, Bitfinex provided a corresponding amount of its assets to Tether, despite

the fact that these assets had been impaired by the Crypto Capital debacle. The purpose of this

exchange was to allow Bitfinex to address liquidity issues unrelated to tethers and to covertly shift

the risk of loss from Bitfinex to Tether. This same month, despite the loss of Bitfinex funds and

the transfer of Tether assets to cover the shortfall, Tether publicly declared that “USDT in the

market are fully backed by US dollars that are safely deposited in our bank accounts.” As with

many of defendants’ public representations, this statement was false and misleading and made in

furtherance of defendants’ market manipulation scheme.

       98.       Defendants never publicly disclosed the loss of $850 million in investor funds,

choosing instead to cover up the shortfall. In December 2018, defendants put in place a plan to

shift up to $900 million of tether reserves to Bitfinex in order to maintain investor liquidity on the

exchange. Defendants internally characterized the transaction as a “loan” of up to $900 million

that was “secured” by 60,000 iFinex shares owned by DigFinex. At least $700 million in investor


4
    The U.S. Department of Justice (“DOJ”) would later indict two individuals associated with
Crypto Capital, charging them with bank fraud and conspiracy in connection with their provision
of shadow banking services to Bitfinex. See U.S. v. Fowler, 1:19-cr-00254 (S.D.N.Y.).

                                                - 37 -
                Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 39 of 50



funds (including a reclassification of the previously exchanged $625 million) were shifted from

Tether to Bitfinex pursuant to this plan.

         99.      Defendants’ “loan” was a sham transaction. DigFinex was owned and operated by

the same individuals that owned and operated Bitfinex and Tether, including the Individual

Defendants. Wrought with inherent conflicts of interest, the transaction documents were signed

on behalf of Bitfinex and Tether by the same individuals. The conflicted transaction served only

to illustrate defendants’ ability to seamlessly shift hundreds of millions of dollars in assets between

Tether and Bitfinex, to prop up bitcoin prices, to mislead the market, and to pilfer tether “reserve”

funds.

         100.     Until February 2019, Tether’s website continued to represent that every USDT in

circulation was “backed 1-to-1, by traditional currency held in our reserves. So 1 USDT is always

equivalent to 1 USD.” Facing criminal investigations by the DOJ, the CFTC and the NYAG,

Tether quietly changed its stance in March 2019 by claiming every USDT is “1-to-1 pegged to the

dollar” because it is “100% backed” by reserves that include “other assets” – such as receivables

from loans to third parties. Tether changed its terms of service to state that tethers were backed,

not by USD, but rather by the company’s “reserves,” an amorphous term defined to include

“traditional currency and cash equivalents,” as well as “other assets and receivables from loans

made by Tether to third parties, which may include affiliated entities.” Thus, as defendants have

admitted, tethers are not backed one-to-one by USD, but rather backed, if at all, by a nondescript

basket of currencies, cash equivalents, assets, and IOUs from affiliated parties. Defendants have

given themselves carte blanche discretion to determine what constitutes tether “reserves,” which

may even include “loans” to themselves and their affiliated companies. Despite the radical




                                                - 38 -
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 40 of 50



departure from defendants’ prior representations to investors, Tether instituted this change with

little fanfare.

        101.      On April 25, 2019, the NYAG filed an ex parte application in the NYAG Action

seeking the production of documents and to enjoin Tether and Bitfinex from further illegal

transfers of customer funds and fraudulent activities. Soon after the news of the NYAG’s lawsuit

broke, the price of bitcoin fell nearly 10%, once again confirming the correlation between the

perceived market value of tethers and the price of bitcoins.

        102.      In addition, the NYAG has charged defendants with misappropriating up to $700

million worth of tether reserves, raiding these funds to cover an undisclosed investor shortfall at

Bitfinex. These misappropriated funds represented more than 30% of all purported tether reserves

as of January 2019. In response, defendants have admitted the essential facts of the scheme

(although disputing its characterization) and disclosed that, despite their false assurances to the

contrary, tether reserve funds have been inextricably intermingled with other assets. For example,

a May 13, 2019 letter from defendants’ counsel claimed that defendants could not separate out

tether reserve funds from other funds used by Bitfinex and Tether because “[m]oney is fungible”

and therefore “determining whether payments are from reserves or not is fraught with

ambiguity.” Of course, this ambiguity only exists because defendants have failed to segregate

tether reserves into a dedicated account, rather than their own slush fund. In court, defendants

have also admitted that funds pass freely between Bitfinex and Tether and that defendants have

used tether reserve funds to buy bitcoin. Thus, defendants have used selective and limited financial

reporting to further conceal their manipulative activities and cause additional harm to investors.

The NYAG Action is proceeding apace, and New York Supreme Court Justice Joel Cohen has

found that Tether and Bitfinex are subject to personal jurisdiction in the United States and ordered


                                               - 39 -
              Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 41 of 50



the production of documents to assist in the NYAG investigation. Defendants have fought this

order, refused to turn over the requested documents, and sought an interlocutory appeal to

challenge the trial court’s decisions.

       103.     From 2017 through 2018, Tether printed 2.8 billion USDT in order to inflate the

demand for cryptocurrencies so prices would artificially swell. According to one Bloomberg

report, the resulting rally created the biggest asset bubble ever recorded, as illustrated by the

following chart:




       104.     When the bubble burst, however, bitcoin investors lost hundreds of millions of

dollars. The price of bitcoin plummeted 65% in January and February 2018 alone. By the end of

2018, the price of bitcoin fell to little more than $3,000, an approximately 85% plunge from its

Class Period high. These price declines have led to devastating financial losses for investors.

       105.     As a result of defendants’ manipulative scheme to artificially inflate the price of

bitcoin during the Class Period, plaintiff and the Class suffered actual economic losses and

damages.




                                               - 40 -
                 Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 42 of 50



                                  CLASS ACTION ALLEGATIONS

          106.     Plaintiff brings this action on behalf of a class consisting of all those who purchased

bitcoin during the Class Period and who were damaged by defendants’ price manipulation scheme

(the “Class”). Excluded from the Class are defendants and their immediate families, the officers

and directors of Tether and/or Bitfinex, at all relevant times, members of their immediate families,

and defendants’ legal representatives, heirs, successors or assigns and any entity in which

defendants have or had a controlling interest.

          107.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, bitcoin was actively traded on Bitfinex and other

cryptocurrency exchanges.          Millions of dollars’ worth of bitcoin traded daily on average

throughout the Class Period by hundreds if not thousands of Class members.

          108.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

law as complained of herein.

          109.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class action and market manipulation

litigation.

          110.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          (a)             whether the CEA was violated by defendants’ acts as alleged herein;

          (b)             whether the federal antitrust statutes were violated by defendants’ acts;

          (c)             whether defendants manipulated the price of bitcoin during the Class

Period;
                                                   - 41 -
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 43 of 50



        (d)               whether the price of bitcoin was artificially inflated during the Class Period;

and

        (e)               to what extent the members of the Class have sustained damages and the

proper measure of damages.

        111.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                                COUNT I

                           For Violation of the CEA (7 U.S.C. §1, et seq.)
                                           Manipulation
                                      Against All Defendants

        112.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        113.     By their intentional misconduct, defendants violated the CEA, specifically 7 U.S.C.

§§6b(a), 6c(a), 9(3), 13(a)(2), 25(a), and CFTC rules adopted under the CEA (17 C.F.R. §180.2),

and caused prices of bitcoin to be artificial during the Class Period.

        114.     Defendants’ activities alleged herein constitute market manipulation of prices of

bitcoin in violation of 7 U.S.C. §§6b(a), 6c(a), 9(3), 13(a)(2), 25(a), and 17 C.F.R. §180.2.

        115.     Defendants possessed and exercised an ability to manipulate bitcoin market prices

through the manipulative schemes described above. Defendants directly and indirectly caused

artificial prices in the bitcoin market through their manipulative activities. They did so by, inter

alia, issuing tethers out of proportion with investor demand, converting tethers to bitcoin in

quantities sufficient to drive up the prices of bitcoin, cashing out bitcoin at inflated prices,
                                                  - 42 -
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 44 of 50



concealing business entanglements and asset transfers between Tether and Bitfinex, and

misleading the public.

        116.     Defendants specifically intended to cause the artificial bitcoin prices. Defendants

reaped massive windfalls from the profits of their scheme, which allowed them to sell bitcoins at

artificially inflated prices, collect additional fees from the Bitfinex exchange, use tether “reserves”

as part of company slush funds, and conceal the loss of investor assets.

        117.     Defendants’ manipulation deprived the Class of a lawfully operating bitcoin market

during the Class Period.

        118.     Plaintiff and other members of the Class transacted at artificial and unlawful prices

resulting from defendants’ manipulations in violation of the CEA, 7 U.S.C. §1, et seq., and Rule

180.2, and as a direct result thereof were injured and suffered damages. Plaintiff sustained and is

entitled to actual damages for the violations of the CEA alleged therein.

                                             COUNT II

                        For Violation of the CEA (7 U.S.C. §§9 and 25 and
                         CFTC Regulation 180.1(a) (17 C.F.R. §180.1(a)))
                    Use of a Manipulative or Deceptive Device or Contrivance
                                       Against All Defendants
        119.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        120.     Sections 6(c)(1) and 22 of the CEA, 7 U.S.C. §§9 and 25, make it unlawful for any

person, directly or indirectly, to use or employ or attempt to use or employ, in connection with any

swap, or a contract of sale of any commodity in interstate commerce, or for future delivery on or

subject to the rules of any registered entity, any manipulative or deceptive device or contrivance,

in contravention of such rules and regulations as the CFTC shall promulgate not later than one

year after July 21, 2010, the date Dodd-Frank was enacted. 7 U.S.C. §§9 and 25.


                                                - 43 -
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 45 of 50



        121.     The CFTC timely promulgated Rule 180.1, 17 C.F.R. §180.1. Rule 180.1 (17

C.F.R. §180.1(a)) makes it

        unlawful for any person, directly or indirectly, in connection with any swap, or
        contract of sale of any commodity in interstate commerce, or contract for future
        delivery on or subject to the rules of any registered entity, to intentionally or
        recklessly:

        (1) Use or employ, or attempt to use or employ, any manipulative device, scheme,
            or artifice to defraud;

        (2) Make, or attempt to make, any untrue or misleading statement of a material fact
            or to omit to state a material fact necessary in order to make the statements
            made not untrue or misleading;

        (3) Engage, or attempt to engage, in any act, practice, or course of business, which
            operates or would operate as a fraud or deceit upon any person; or,

        (4) Deliver or cause to be delivered, or attempt to deliver or cause to be delivered,
            for transmission through the mails or interstate commerce, by any means of
            communication whatsoever, a false or misleading or inaccurate report
            concerning crop or market information or conditions that affect or tend to affect
            the price of any commodity in interstate commerce, knowing, or acting in
            reckless disregard of the fact that such report is false, misleading or inaccurate.

        122.     Defendants violated Rule 180.1(a) by, inter alia, communicating false information

about USDT being backed 1:1, using this unbacked USDT to purchase bitcoin and sustain false

price floors, and otherwise misrepresenting the demand for USDT, bitcoin, and other

cryptocurrencies by issuing unbacked USDT and using it to execute manipulative trades on, at

least, the Bitfinex exchange. These acts were an illegitimate part of the supply-demand equation,

prevented true price discovery, and caused artificial pricing in the cryptocurrency market.

                                            COUNT III

                          For Violation of the CEA (7 U.S.C. §2(a)(1)(B))
                                     Principal-Agent Liability
                                      Against All Defendants

        123.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.
                                                - 44 -
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 46 of 50



        124.      Each defendant is liable under the CEA (7 U.S.C. §2(a)(1)(B)) for the manipulative

acts of their agents, representatives, and/or other persons acting for them in the scope of their

employment.

        125.      The Class sustained and is entitled to actual damages for the violations of the CEA

alleged herein.

                                             COUNT IV

                           For Violation of the CEA (7 U.S.C. §25(a)(1))
                                  Aiding and Abetting Liability
                                      Against All Defendants

        126.      Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        127.      Each defendant is liable under the CEA (7 U.S.C. §25(a)(1)) for aiding and abetting

the manipulation of bitcoin prices during the Class Period.

        128.      The Class sustained and is entitled to actual damages for the violations of the CEA

alleged herein.

                                              COUNT V

                   For Violation of the Sherman Antitrust Act §2 (15 U.S.C. §2)
                                      Unlawful Competition
                                  Against the Tether Defendants

        129.      Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        130.      A party injured by a violation of 15 U.S.C. §2 has standing to bring a civil action

for relief under 15 U.S.C. §15.

        131.      Tether controls more than 80% of the market for stablecoins in the United States

and the world. It has been estimated that 75% of all bitcoin transactions are carried out with

tethers. Tether therefore has monopoly power over the stablecoin and bitcoin markets.
                                                 - 45 -
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 47 of 50



        132.     The Tether Defendants’ monopoly power allows them to raise prices and exclude

competition within the bitcoin and stablecoin markets.

        133.     The Tether Defendants have issued massive amounts of unbacked USDT to flood

the stablecoin market with USDT so as to willfully maintain their monopoly on the market and

exclude competition and manipulate the bitcoin market.

        134.     Their issuance of unbacked USDT was designed to gain greater market share so the

Tether Defendants could eliminate stablecoin competition and maintain pricing control over the

bitcoin and stablecoin markets.

        135.     The Tether Defendants’ actions have actually harmed competition, consumers, and

members of the Class by decreasing consumer choice for other stablecoins and fraudulently

manipulating the price of bitcoin and other cryptocurrencies.

        136.     As a result of the Tether Defendants’ abusive actions, plaintiff and members of the

Class suffered economic damages, including compensatory and consequential damages.

                                             COUNT VI

                          For Restitution/Disgorgement/Unjust Enrichment
                                        Against All Defendants

        137.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        138.     It would be inequitable for defendants to be allowed to retain the benefits that

defendants obtained from their illegal manipulative acts and other unlawful conduct described

herein, at the expense of plaintiff and the Class.

        139.     Plaintiff and Class members are entitled to the establishment of a constructive trust

impressed upon the benefits to defendants from their unjust enrichment and inequitable conduct.




                                                - 46 -
               Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 48 of 50



        140.     Alternatively or additionally, each of the defendants should pay restitution of their

own unjust enrichment to plaintiff and members of the Class.

                                             COUNT VII

                                 For Permanent Injunctive Relief
                    Against the Bitfinex Defendants and the Tether Defendants

        141.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein and, to the extent necessary, pleads this final cause of action in the alternative.

        142.     Permanent and irreparable injury will result unless the Tether Defendants and the

Bitfinex Defendants are permanently stopped from issuing unbacked USDT and/or using USDT

and the Bitfinex exchange to manipulate the prices of bitcoin.

        143.     Accordingly, plaintiff seeks permanent and injunctive relief prohibiting this

practice.

                                      PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment as follows:

        A.       Determining that this action is a proper class action, certifying plaintiff as a class

representative under Rule 23 of the Federal Rules of Civil Procedure and plaintiff’s counsel as

Class Counsel;

        B.       Declaring that defendants violated the CEA and awarding plaintiff and the Class

compensatory and exemplary damages at an amount to be determined at trial and pre-judgment

and post-judgment interest thereon;

        C.       Declaring that plaintiff has antitrust standing and that the Tether Defendants

violated the Sherman Antitrust Act, and awarding plaintiff and the Class compensatory and

exemplary damages at an amount to be determined at trial and pre-judgment and post-judgment

interest thereon;

                                                  - 47 -
            Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 49 of 50



       D.      Declaring that plaintiff and members of the Class are entitled to the establishment

of a constructive trust impressed upon the benefits to defendants (jointly and severally) from their

unjust enrichment and inequitable conduct;

       E.      Ordering a constructive trust temporarily, preliminarily, permanently or otherwise

on defendants’ unjust enrichment (jointly and severally), including the portions thereof that were

obtained at the expense of plaintiff and the Class;

       F.      Enjoining the Tether Defendants and the Bitfinex Defendants from issuing

unbacked USDT and/or using USDT and the Bitfinex exchange to manipulate the prices of bitcoin;

       G.      Awarding plaintiff’s reasonable costs and expenses, including attorneys’ fees; and

       H.      Awarding such other relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

 DATED: January 16, 2019                      ROBBINS GELLER RUDMAN & DOWD LLP
                                              SAMUEL H. RUDMAN


                                                            /s/Samuel H. Rudman
                                                           SAMUEL H. RUDMAN

                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)
                                              srudman@rgrdlaw.com

                                              ROBBINS GELLER RUDMAN & DOWD LLP
                                              BRIAN E. COCHRAN
                                              200 South Wacker Drive, 31st Floor
                                              Chicago, IL 60606
                                              Telephone: 312/674-4674
                                              312/674-4676 (fax)




                                               - 48 -
Case 1:20-cv-00453 Document 1 Filed 01/16/20 Page 50 of 50




                          LAW OFFICE OF GEORGE W COCHRAN
                          GEORGE W COCHRAN
                          1385 Russell Drive, Suite B
                          Streetsboro, OH 44241
                          Telephone: 330/607-2187

                          Attorneys for Plaintiff




                          - 49 -
